Bleckley, Judge.
The ground of motion to reinstate a cause being that it was called for trial and dismissed for want of prosecution, without the plaintiff’s knowledge and consent, and during his absence from the state, the motion ought to have been refused, unconditionally, unless a good reason was shown why the plaintiff was absent, and why he was not i'epresented. If any reason was shown in the court below, it ought to have been set out in the record or the bill of ex*423ceptions, so that the supreme court could determine whether the case should be reinstated or not. The permission to reinstate, on condition of paying costs, may have been more favorable to the plaintiff than he was entitled to, instead of less favorable. The supreme court not being informed, authoritatively, why he was absent, or why he was not properly represented, cannot hold that he was entitled to reinstate at all, much less that he was entitled to reinstate on better terms than the superior court prescribed.
Judgment affirmed.